Order, denying defendant’s motion to stay arbitration, dated April 14, 1960, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to appellant, and the motion to stay the arbitration is granted, with $10 costs. Appellant entered into an agreement with the union wherein it was provided that within 30 days from the date thereof, the parties would enter into a “full length collective bargaining agreement with the Union upon the same terms and conditions as provided in the Union’s contracts with Employers in the Industry generally, except in the following specific respects”. No copy of the so-called general industry contract was annexed. No such later agreement was entered into. Any dispute which might arise under the initial agreement was to be “settled in the same manner as will be provided in the collective bargaining agreement to be entered into as hereinabove stated ”. In effect, the union was seeking arbitration under a collective agreement that was never consummated. That unexecuted agreement was to contain the provisions for the machinery of arbitration. Without such a binding collective agreement, there was no effective commitment by the parties to arbitrate. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.